Case: 17-12866     Date Filed: 08/02/2018    Page: 1 of 37


                                                                              [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-12866
                            ________________________

                    D.C. Docket No. 2:10-cv-00542-MEA-MRM



GAUDENCIO GARCIA-CELESTINO,
individually and on behalf of all other persons similarly situated,
RAYMUNDO CRUZ-VICENCIO,
individually and on behalf of all other persons similarly situated,
RAUL ISMAEL ESTRADA-GABRIEL,
individually and on behalf of all other persons similarly situated,
DANIEL FERRO-NIEVES,
individually and on behalf of all other persons similarly situated,
JOSE MANUEL FERRO-NIEVES,
individually and on behalf of all other persons similarly situated, et al.,

                                                                 Plaintiffs - Appellees,

versus

RUIZ HARVESTING, INC.,

                                                                              Defendant,

CONSOLIDATED CITRUS LIMITED PARTNERSHIP,

                                                                Defendant - Appellant.
                Case: 17-12866     Date Filed: 08/02/2018     Page: 2 of 37


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (August 2, 2018)

Before TJOFLAT and ROSENBAUM, Circuit Judges, and UNGARO, * District
Judge.

ROSENBAUM, Circuit Judge:

       The English language contains many examples of homonyms—“words that

have the same sound and often the same spelling but differ in meaning . . . .” The

American Heritage Dictionary of the English Language 843 (5th ed. 2011). The

words “letter” (a symbol in the alphabet or a note) and “bark” (a dog’s cry or the

outside covering of a tree trunk), for example, both fit the bill (as does “bill,” for

that matter).

       But the language of the law has its share of homonyms, too, and in this case

we confront a couple of subtle ones. Specifically, this case turns on the difference

in meaning between the term “employer” under the Fair Labor Standards Act, 29

U.S.C. § 203(d) (“FLSA”), and that same term under the general common law.

Both definitions require us to ask how much “control” Defendant-Appellant Citrus

Consolidated Limited Partnership (“Consolidated Citrus” or “the company”)

       *
          Honorable Ursula Ungaro, United States District Judge for the Southern District of
Florida, sitting by designation.


                                             2
              Case: 17-12866     Date Filed: 08/02/2018     Page: 3 of 37


exerted over a group of farm workers who performed labor on Consolidated

Citrus’s groves. But the answer to that question depends, in turn, on the meaning

of “control,” which is also a legal homonym. Like “employer,” it also has different

meanings under the FLSA and the common law.

      Plaintiffs-Appellees are migrant workers in the United States under the

federal government’s H-2A visa program.               Ruiz Harvesting, Inc. (“Ruiz

Harvesting”)—a farm-labor contractor and a separate entity from Defendant-

Appellant Consolidated Citrus—hired Plaintiffs to pick fruit at Consolidated

Citrus’s groves. Then, apparently without Consolidated Citrus’s knowledge, Ruiz

Harvesting forced Plaintiffs to kick back a portion of their paychecks under threat

of deportation.

      Based on these circumstances, Plaintiffs sued Ruiz Harvesting, Basiliso Ruiz

(the owner of Ruiz Harvesting), and Consolidated Citrus for violations of the

FLSA and for breach of contract. Both Ruiz Harvesting and Ruiz settled with

Plaintiffs and ceased to be parties to this lawsuit. As for Consolidated Citrus, the

district court held a bench trial and found it liable for both causes of action.

      Then this case made its first appearance before us. Garcia-Celestino v. Ruiz

Harvesting, Inc., 843 F.3d 1276 (11th Cir. 2016) (“Garcia-Celestino I”). We

upheld Consolidated Citrus’s liability on the FLSA claim, but we remanded the

matter to the district court on the breach-of-contract claim. We explained that the


                                           3
              Case: 17-12866     Date Filed: 08/02/2018   Page: 4 of 37


district court had mistakenly applied the definition of “employer” from the FLSA

in determining whether Consolidated Citrus was a “joint employer” for purposes of

resolving the breach-of-contract claim. See id. at 1284. Instead, we noted, that

claim depends on the definition of “employer” under general common-law

principles. See id. at 1289-90. So we remanded the case to the district court to

determine whether Consolidated Citrus was an “employer” under the common-law

definition of the term. Id. at 1293.

      On remand, the district court again concluded that Consolidated Citrus was

an “employer” for purposes of the breach-of-contract claim. Consolidated Citrus

challenges that determination.

      Our review of this case reveals that some confusion appears to exist

concerning the practical ways in which the definitions of “employer” under the

FLSA and of that same term under general common-law principles differ. So we

take this opportunity to clarify that area of the law. And once we apply the

common-law definition here, we conclude that Consolidated Citrus is not a joint

employer for purposes of Plaintiffs’ breach-of-contract claim since the company is

not an “employer” under the common-law definition of that term. We therefore

vacate the judgment of the district court.

                                 I. BACKGROUND




                                             4
               Case: 17-12866        Date Filed: 08/02/2018      Page: 5 of 37


       We start with the relevant factual background, which we take from the

district court’s factual findings entered after a bench trial.

       Between 2007 and 2009, Plaintiffs worked as manual laborers picking fruit

at Consolidated Citrus’s Florida groves, though, as we have noted, Consolidated

Citrus did not hire Plaintiffs. 1 Rather, Ruiz Harvesting did.

       We pause to explain how that situation arose.                 As Mexican nationals,

Plaintiffs received clearance to work in the United States through the federal

government’s H-2A visa program, which allows employers to hire foreign

agricultural workers on a temporary basis. Under the program, employers must

submit to the Department of Labor an application commonly referred to as a

“clearance order” detailing the terms and conditions of their prospective workers’

employment. By federal regulation, the clearance order becomes the employees’

work contract by default if the employer does not draw up a separate contract for

them. See 20 C.F.R. § 655.122(q) (2016).2

       Although Consolidated Citrus hired some of its laborers directly, it also

engaged contractors to hire others. Ruiz Harvesting was one such contractor. Ruiz

Harvesting recruited Plaintiffs, submitted clearance orders to the Department of

Labor on their behalves, and ultimately hired them for work in Consolidated
       1
           Two different growing seasons are at issue here: 2007-08, and 2008-09. Plaintiffs also
worked during the 2009-10 growing season but dropped all claims pertaining to that season
earlier in this litigation.
         2
           The relevant regulation appeared under a different section number prior to 2016.


                                               5
                Case: 17-12866       Date Filed: 08/02/2018       Page: 6 of 37


Citrus’s groves. For work contracts, Ruiz Harvesting and Plaintiffs relied on only

their clearance orders for each year at issue.

       As for Consolidated Citrus, it had no role in deciding how much Ruiz

Harvesting’s workers would be paid. Rather, Consolidated Citrus simply paid

Ruiz Harvesting for its total fruit production, and Ruiz Harvesting then determined

payments to Plaintiffs.

       But because Consolidated Citrus required all workers to be hired through the

H-2A program, Ruiz Harvesting had to comply with a number of federal

regulations governing the minimum pay its workers would receive. As relevant

here, even though Ruiz Harvesting chose to pay its workers on a “piece-rate” basis,

meaning a fixed rate for every container of fruit they picked, federal regulations

still required each worker to receive a minimum amount each pay period. So if a

worker’s piece-rate earnings fell below the federally mandated minimum, Ruiz

Harvesting had to pay that minimum amount, anyway.

       In 2010, Plaintiffs brought suit alleging, among other things, violations of

the FLSA and breach of contract. For starters, Plaintiffs sued Ruiz Harvesting and

Ruiz, asserting that they forced the workers to pay them illegal kickbacks that

impermissibly reduced the workers’ take-home pay. 3 More specifically, Plaintiffs


       3
       Upon Plaintiffs’ motion, the district court certified a plaintiff class of all H-2A workers
employed by Ruiz Harvesting during the applicable years. But the court certified the class solely


                                                6
               Case: 17-12866       Date Filed: 08/02/2018      Page: 7 of 37


averred, whenever a worker’s piece-rate earnings fell below the federal minimum,

Ruiz Harvesting paid the worker in full but then demanded repayment of the

portion it had supplemented. To extract the cash kickback payments, Plaintiffs

alleged, Ruiz Harvesting officials often threatened the workers with deportation.

       This occurred despite the fact that Consolidated Citrus established a

thorough auditing process to monitor Ruiz Harvesting’s finances.

       Based on the theory that Consolidated Citrus and Ruiz Harvesting were

“joint employers” under the law, Plaintiffs also named Consolidated Citrus as a

defendant in their lawsuit, contending the company was equally liable for Ruiz

Harvesting’s kickback scheme.            Plaintiffs eventually settled with both Ruiz

Harvesting and Ruiz.

       Then they proceeded to trial against only Consolidated Citrus. The district

court issued findings of fact and conclusions of law following a six-day bench trial.

Ultimately, the court determined that Consolidated Citrus was a joint employer for

purposes of both the breach-of-contract and FLSA claims.                    Based on these

conclusions, the court found Consolidated Citrus liable for both claims.

       Consolidated Citrus appealed, and a panel of this court affirmed in part and

reversed in part. Garcia-Celestino I, 843 F.3d at 1295. We affirmed the district



for the breach-of-contract claim (and one other state-law claim no longer at issue), leaving the
named plaintiffs to proceed individually on the FLSA claim.


                                               7
             Case: 17-12866     Date Filed: 08/02/2018   Page: 8 of 37


court’s conclusion that Consolidated Citrus was a joint employer under the FLSA

and therefore upheld Consolidated Citrus’s liability under that statute. Id. at 1294-

95. But we concluded that the district court used the wrong legal standard to

determine whether Consolidated Citrus was a joint employer for purposes of the

breach-of-contract claim. Rather than the FLSA’s “economic dependency” test,

we explained that the district court should have applied the definition of

“employer” found in the common law of agency. Id. at 1295.

      On remand, the district court analyzed its prior factual findings under the

common-law definition of “employer” and once again determined that

Consolidated Citrus was a joint employer for purposes of the breach-of-contract

claim. Consolidated Citrus now appeals.

                          II. STANDARD OF REVIEW

      On review after a bench trial, we accept all of the district court’s factual

findings unless they are clearly erroneous, but we consider legal issues de novo.

Id. at 1284 n.4 (citing Tartell v. S. Fla. Sinus & Allergy Ctr., Inc., 790 F.3d 1253,

1257 (11th Cir. 2015)). Whether a company is a joint employer raises a question

of law. Id. (citing Aimable v. Long & Scott Farms, 20 F.3d 434, 440 (11th Cir.

1994)).

                                III. DISCUSSION




                                          8
             Case: 17-12866     Date Filed: 08/02/2018   Page: 9 of 37


      As we have noted, the contracts at the center of Plaintiffs’ breach-of-contract

claims are Plaintiffs’ clearance orders issued under the H-2A visa program, which,

in turn, require compliance with the H-2A statutory and regulatory framework.

That framework uses the term “employer.” So we begin by reviewing the meaning

of that term under the Immigration and Nationality Act (“INA”), as amended by

the Immigration Reform and Control Act of 1986 (“IRCA”), which governs the H-

2A visa program. See 8 U.S.C. § 1188.

      Notably, although the INA and several federal regulations set out

requirements for employers who take on H-2A workers, neither the statute nor any

relevant regulation expressly defines the term “employer.”

      But the word “employer” does have a particular meaning in the common

law. And as we explained in Garcia-Celestino I, where a federal statute contains a

term with settled meaning under the common law, courts must presume Congress

meant to import that meaning unless the statute says otherwise. 843 F.3d at 1289-

90 (citing NLRB v. Amax Coal Co., 453 U.S. 322, 329 (1981)). Since the INA

does not define “employer,” we concluded that Congress intended the statute to

carry the definition of that term from the common law of agency.                  Id.

Consequently, we reasoned, whether Plaintiffs’ work contract makes Consolidated

Citrus a “joint employer” under the relevant portions of the INA depends on the




                                         9
              Case: 17-12866       Date Filed: 08/02/2018      Page: 10 of 37


definition of “employer” taken from the general common law of agency. Id. at

1290. 4

       For that definition, we looked chiefly to Nationwide Mutual Insurance

Company v. Darden, in which the Supreme Court articulated several factors

relevant to determining whether an employer-employee relationship exists at

common law. See 503 U.S. 318, 323-24 (1992) (citing Cmty. for Creative Non-

Violence v. Reid, 490 U.S. 730, 751-52 (1989)). Foremost among those factors, we

observed, is “the hiring entity’s ‘right to control the manner and means by which

the product is accomplished.’” Garcia-Celestino I, 843 F.3d at 1292-93 (quoting

Darden, 503 U.S. at 323). See also Restatement (Second) of Agency § 220(1)

(1958) (defining “servant” as someone “employed to perform services in the affairs

of another and who with respect to the physical conduct in the performance of the

services is subject to the other’s control or right to control”); Clackamas

Gastroenterology Assoc., P.C. v. Wells, 538 U.S. 440, 448 (2003) (designating “the

common-law element of control” as “the principal guidepost that should be

followed” in determining joint-employer status); Crew One Prod., Inc. v. N.L.R.B.,

811 F.3d 1305, 1311 (11th Cir. 2016) (citing N.L.R.B. v. Associated Diamond


       4
         We rely “on the general common law of agency, rather than on the law of any particular
State,” when we interpret undefined terms in federal statutes. Cmty. for Creative Non-Violence
v. Reid, 490 U.S. 730, 740 (1989). This practice “reflects the fact that ‘federal statutes are
generally intended to have uniform nationwide application.’” Id. (quoting Mississippi Band of
Choctaw Indians v. Holyfield, 490 U.S. 30, 43 (1989)).


                                              10
             Case: 17-12866     Date Filed: 08/02/2018    Page: 11 of 37


Cabs, Inc., 702 F.2d 912, 919 (11th Cir. 1983)) (observing that among the

common-law factors, control over employees should receive “special attention” in

determining employer status).

      Yet while the right to control is indispensable to our analysis and bears more

weight than any other single factor, that consideration alone “is not dispositive.”

Reid, 490 U.S. at 752. Rather, we must also account for other aspects of the

relationship between the putative employer and the worker. Among those, we

noted in Garcia-Celestino I, the Supreme Court has identified for possible

consideration the following: (1) “the skill required [for the work]”; (2) “the source

of the instrumentalities and tools”; (3) “the location of the work”; (4) “the duration

of the relationship between the parties”; (5) “whether the hiring party has the right

to assign additional projects to the hired party”; (6) “the extent of the hired party’s

discretion over when and how long to work”; (7) “the method of payment”; (8)

“the hired party’s role in hiring and paying assistants”; (9) “whether the work is

part of the regular business of the hiring party”; (10) “whether the hiring party is in

business”; (11) “the provision of employee benefits”; and (12) “the tax treatment

of the hired party.” Garcia-Celestino I, 843 F.3d at 1293 (internal quotation marks

omitted) (quoting Darden, 503 U.S. at 323-34).

      Nevertheless, we emphasized that “[t]hough these factors may be instructive,

‘there is no shorthand formula or magic phrase that can be applied to find the


                                          11
             Case: 17-12866    Date Filed: 08/02/2018   Page: 12 of 37


answer’ [to whether a party is an “employer”] under the common law approach.”

Id. (quoting NLRB v. United Ins. Co. of Am., 390 U.S. 254, 258 (1968)). Rather,

courts must assess what is relevant in a given case. And because Darden involved

the question of whether the plaintiff there was an independent contractor or an

employee (as did Reid, from which the Darden Court adopted its analytical

framework), the Darden factors do not always apply easily to cases concerning

other work relationships. Sometimes some—or even most—of the usual factors

will not shed light on a particular set of facts. In those cases, courts have focused

on other considerations more relevant to the specific facts before them.

      For instance, in Clackamas, the Supreme Court addressed whether four

physician shareholders who jointly owned a practice and comprised its board of

directors also counted as “employees” of the practice under the common law. 538
U.S. at 442. The Supreme Court observed that the entity at issue, a “professional

corporation,” had “no exact precedent in the common law” and found the Darden

factors unhelpful to answering the question of whether the physicians were

“employees.” Id. at 445-47. So the Court set about identifying relevant factors for

the lower courts to use to analyze whether the professional corporation was the

physicians’ “employer” under the common law.

      The Court began by reaffirming that “the common-law element of control is

the principal guidepost” for any analysis. Id. at 447-48. But the factors it held to


                                         12
             Case: 17-12866     Date Filed: 08/02/2018       Page: 13 of 37


be relevant, which it drew from an Equal Employment Opportunity Commission

compliance manual, focused on the very specific question of “whether a

shareholder-director is an employee.”          Id. at 449.     Those factors included

“[w]hether the organization can hire or fire the individual or set the rules and

regulations of the individual’s work”; “[w]hether and, if so, to what extent the

organization supervises the individual’s work,” “[w]hether the individual reports to

someone higher in the organization”; “[w]hether and, if so, to what extent the

individual is able to influence the organization”; “[w]hether the parties intended

that the individual be an employee, as expressed in written agreements or

contracts”; and “[w]hether the individual shares in the profits, losses, and liabilities

of the organization.” Id. at 449-50 (citation omitted).

      As was true in Clackamas, the relationship between the parties here has “no

exact precedent in the common law” of which we are aware. See Clackamas, 538
U.S. at 447. Though Plaintiffs performed work on Consolidated Citrus’s groves,

Consolidated Citrus was not itself the “hiring party,” and the question we must

answer here is whether, in addition to Ruiz Harvesting, Consolidated Citrus was

also Plaintiffs’ employer. So unsurprisingly, not all of the typical common-law

factors identified in Darden are relevant to our analysis. For that reason, we must

identify and balance the factors that are actually relevant here, keeping in mind that

“all of the incidents of the relationship must be assessed and weighed with no one


                                          13
             Case: 17-12866     Date Filed: 08/02/2018   Page: 14 of 37


factor being decisive.” Darden, 503 U.S. at 324 (internal quotation marks omitted)

(quoting NLRB v. United Ins. Co. of America, 390 U.S. 254, 258 (1968)); see also

Cilecek v. Inova Health Sys. Servs., 115 F.3d 256, 260-61 (4th Cir. 1997) (setting

out tailored factors relevant to whether a doctor is an employee of an entity

providing medical services).

A.    Relevant Factors for Determining Whether Consolidated Citrus Was a
      Common-law “Employer”

      We begin by pinpointing which factors do, in fact, bear on our analysis. As

in Darden and Clackamas, first and foremost, we consider control, which we have

emphasized is “the proper focus” of our inquiry. See Garcia-Celestino I, 843 F.3d

at 1292-93; Crew One, 811 F.3d at 1311. We also find three of the other common-

law factors relevant as traditionally formulated: “the source of the instrumentalities

and tools,” “the location of the work,” and “the provision of employee benefits.”

See Garcia-Celestino I, 843 F.3d at 1293.

      Some of the remaining factors are also of value, once we customize them to

address the circumstances of the relationship at issue here. As we have noted, in

Darden, the Supreme Court detailed factors from the traditional common-law

framework for identifying an “employer.” There, the putative employer had a

direct relationship with the plaintiff, and the question concerned whether the

plaintiff was an employee or an independent contractor. See Darden, 503 U.S. at

321. So the traditional common-law framework made sense to apply, since the
                                         14
                 Case: 17-12866       Date Filed: 08/02/2018     Page: 15 of 37


guiding factors refer to “the hiring party” and serve to distinguish employees from

independent contractors.

        Here, however, Ruiz Harvesting—not Consolidated Citrus—was the hiring

party. As a result, we must tweak some of the remaining Darden factors to

account for this difference between the circumstances in Darden and those here.

See Clackamas, 538 U.S. at 449-50; Cilecek, 115 F.3d at 260-61.

        We therefore consider the following additional factors:                        whether

Consolidated Citrus had the right to directly assign Plaintiffs additional work, cf.

Darden, 503 U.S. at 323 (“whether the hiring party has the right to assign

additional projects to the hired party”); the extent to which Consolidated Citrus had

discretion over when and how long Plaintiffs could work, cf. id. (“the extent of the

hired party’s discretion over when and how long to work”); and whether the work

Plaintiffs did is part of Consolidated Citrus’s regular business, cf. id. at 324

(“whether the work is part of the regular business of the hiring party”). See also

Garcia-Celestino I, 843 F.3d at 1293.

        Together, these comprise all of the factors relevant to this case. 5 We now

explain why, viewed on the whole, they show that Consolidated Citrus was not

Plaintiffs’ employer under the common law.


        5
            We explain in section III(E) below why the remaining Darden factors are not relevant
here.


                                                15
              Case: 17-12866      Date Filed: 08/02/2018    Page: 16 of 37


B.     Factors Favoring the Determination that Consolidated Citrus Was Not a
       Common-law “Employer”

       We first discuss those factors that weigh in favor of the conclusion that

Consolidated Citrus was not an “employer” under common-law principles: (1)

whether and to what extent Consolidated Citrus had “the right to control the

manner and means by which the product is accomplished,” Garcia-Celestino I, 843
F.3d at 1292-93 (quoting Darden, 503 U.S. at 323) (internal quotation marks

omitted); (2) “the source of the instrumentalities and tools,” id. at 1293 (quoting

Darden, 503 U.S. at 323); (3) “the provision of employee benefits,” id. (quoting

Darden, 503 U.S. at 324); and (4) whether Consolidated Citrus had discretion over

when and how long Plaintiffs could work, cf. id. (“the extent of the hired party’s

discretion over when and how long to work”) (quoting Darden, 503 U.S. at 323).

Because, as we have noted, control is the most important of these factors, we start

with it.

              1.    Consolidated Citrus did not have control over the manner and
                    means of Plaintiffs’ work under the general common law.

       At a general level, the common-law control test “takes into account the

degree of supervision, the entrepreneurial interests of the agent and any other

relevant factors.” Associated Diamond Cabs, 702 F.2d at 919-20. We emphasize

that “it is the right to control, not the actual exercise of control, that is significant.”

Id. (emphasis in the original) (citation omitted).


                                            16
             Case: 17-12866    Date Filed: 08/02/2018    Page: 17 of 37


      We examined this factor in Crew One, where we held that a freelance-

worker-referral agency was not the common-law employer of the workers it

referred. The entity in question, called Crew One, ran a business contracting out

stagehands to staff large events fully operated by third-party producers. Crew One,
811 F.3d at 1308. Each stagehand signed an “Independent Contractor Agreement”

with Crew One and, after being entered into the company’s database, received

work offers on a first-come, first-served basis with full freedom to accept or

decline without consequence. Id. at 1309. Crew One required its stagehands to

abide by numerous policies, such as wearing proper attire and limiting interactions

with event attendees, but it provided no equipment to the stagehands other than a

reflective vest marked “Crew One” to be worn while staffing events. Id. at 1308.

Crew One also required its stagehands to check in with a Crew One project

coordinator, who confirmed attendance and assigned workers to a particular

department, such as rigging or carpentry. Id. at 1309.

      But after the stagehands went to their designated departments, they reported

exclusively to the third-party producers, except that they had to sign out with Crew

One to record their times of departure. Id. And though Crew One did not withhold

taxes or offer its stagehands any benefits, it did directly pay wages to its

stagehands after receiving payment from the third-party producers. Id. at 1309.




                                        17
             Case: 17-12866    Date Filed: 08/02/2018   Page: 18 of 37


      Based on these facts, we concluded that Crew One did not have the

common-law right to control the stagehands. Id. at 1311. We noted that the third-

party event producers solely exercised all control over the stagehands’ minute-to-

minute work—that is, “the means of the work” the stagehands performed. Id. Nor

did it matter to our analysis that the stagehands checked in and out with Crew One.

Id. As we explained, that requirement “evince[d] control over the ends of the job,

not the means of it.” Id. And under the common law of agency, we must focus on

an entity’s “control over the manner and means of the agent’s performance and the

details of the work” and ignore “mere economic control or control over the end

result of the performance.” See id. (internal quotation marks omitted) (citing

Associated Diamond Cabs, 702 F.2d at 919).

      The common-law definition of “control” explored in Crew One stands in

contrast to the markedly different “control” analysis relevant to defining the term

“employer” under the FLSA. As we have observed, the FLSA defines “employ” as

“suffer or permit to work.” Garcia-Celestino I, 843 F.3d at 1287; 29 U.S.C.

§ 203(g). “Control” under that rubric does not focus on the actual work itself. See

Crew One, 811 F.3d at 1311. Rather, under the FLSA, we ask “whether, as a

matter of ‘economic reality,’ the hired individual is ‘economically dependent’ upon

the hiring entity.” Garcia-Celestino I, 843 F.3d at 1294. See Aimable v. Long &

Scott Farms, 20 F.3d 434, 440-41 (11th Cir. 1994) (proper focus under FLSA


                                        18
             Case: 17-12866      Date Filed: 08/02/2018   Page: 19 of 37


definition of “control” is on “direct employment decisions such as whom and how

many employees to hire, whom to assign to specific tasks, and how to design the

employees’ management structure”).

      The common-law and FLSA definitions of “employer” diverge from one

another in other important ways as well, most notably in their breadth. The

FLSA’s “suffer or permit to work” standard “was developed to assign

responsibility to businesses that did not directly supervise putative employees.”

Antenor v. D & S Farms, 88 F.3d 925, 933 (11th Cir. 1996). We have called this

definition “one of the broadest possible delineations of the employer-employee

relationship.” Garcia-Celestino I, 843 F.3d at 1287.

      The common-law test, on the other hand, may be reduced to identifying who

has the right to control workers’ “physical conduct in the performance of” their

work. See Restatement (Second) of Agency § 220(1). That results in a much

narrower analytical approach. Under the common law, we must look at only who

controls “the manner and means” and “the details of the work,” giving no

consideration to “mere economic control or control over the end result of the

performance.” See Crew One, 811 F.3d at 1311.

      When we apply that test here, we must conclude that Consolidated Citrus did

not exhibit significant control over Plaintiffs.




                                           19
               Case: 17-12866        Date Filed: 08/02/2018       Page: 20 of 37


       Focusing on the right to control the manner and means of Plaintiffs’ work,

see Crew One, 811 F.3d at 1311, it is clear that Ruiz Harvesting—and not

Consolidated Citrus—enjoyed that right. The district court’s findings show that,

for instance, Ruiz Harvesting decided what implements Plaintiffs would use:

ladders, sacks for gathering fruit, and tubs in which to deposit it.                         And

Consolidated Citrus played no role in repairing or replacing Plaintiffs’ equipment

when it became damaged.               By contrast, though, Consolidated Citrus often

troubleshot for those workers it had hired directly.

       In addition, Ruiz Harvesting crew leaders alone communicated with

Plaintiffs as they worked, providing direction, clarification, or correction to them

as needed. Consolidated Citrus, on the other hand, specifically “[did] not interfere

with the crew assignments for [Ruiz Harvesting] harvesters,” such as, for instance,

when conflicts between workers would arise.

       Similarly, while Consolidated Citrus sometimes reminded its own workers

to wear their safety goggles, the company’s field supervisors did not give any

reminders to Plaintiffs. 6 In short, Consolidated Citrus neither had nor exercised the

right to direct the specifics of Plaintiffs’ work.



       6
         When asked about this at trial, one of Consolidated Citrus’s supervisors testified that he
did not so advise Ruiz Harvesting’s workers because he “d[id]n’t know what [Ruiz Harvesting’s]
policy [was] when it [came] to that,” and he answered affirmatively when asked whether Ruiz
Harvesting could set its own on-site safety policies.


                                                20
             Case: 17-12866     Date Filed: 08/02/2018   Page: 21 of 37


      The only semblance of control Consolidated Citrus retained was the right to

halt work for any reason, a right the district court found Consolidated Citrus did

periodically exercise. While this demonstrates at least some control over the

workers, it merits only minimal weight. Most landowners who contract for on-site

laborers retain the capability to halt work on their own property, at least under

certain conditions. Consolidated Citrus’s right to do so, though broad in scope,

does not differ from this in kind. To give it too much weight would risk converting

all landowners into joint employers over anyone working on their land.

      That Consolidated Citrus provided neither tools nor instructions, and

otherwise had virtually no right to control the details of Plaintiffs’ physical work,

drives the analysis here. See Crew One, 811 F.3d at 1311; Restatement (Second)

of Agency § 220(1). Since control over the manner and means of Plaintiffs’

performance—that is, control over the details of Plaintiffs’ physical work—forms

the crux of the common-law definition, we must conclude that Consolidated Citrus

exhibited barely any control over Plaintiffs. So this factor weighs in favor of

finding that Consolidated Citrus was not Plaintiffs’ joint employer.

      The district court reached the opposite conclusion concerning control. We

explain why we must disagree.        First, the district court emphasized what it

described as the “high degree of supervision” Consolidated Citrus exercised over

Plaintiffs. In doing so, though, the court relied on several practices not relevant to


                                         21
             Case: 17-12866     Date Filed: 08/02/2018    Page: 22 of 37


common-law control. In particular, the court pointed to the company’s role in

clocking workers in and out, the company’s general requirement that workers start

work “at some time in the morning and . . . fill a particular number of trailers with

citrus each day,” the company’s determination of which parts of the grove the

workers would harvest, and the company’s supervisors’ on-site presence during

portions of the workday.

      But practices such as assigning worksites and establishing production goals

serve to regulate only the ends rather than the manner and means of work, having

no effect on workers’ moment-to-moment tasks. See Crew One, 811 F.3d at 1311.

These kinds of considerations may well bear on the FLSA’s definition of “control,”

but they do not factor into the operative definition here. Similarly, clocking

Plaintiffs in and out does not bear on Plaintiffs’ actual work, either. Instead, that

practice merely “ensure[s] that the [workers] are present . . . .” See id. As a result,

these practices do not support a showing of common-law control, regardless of

whether we consider them individually or together.

      Monitoring the workers in the field may, on the other hand, appear more

suggestive of control in the abstract.     But the district court’s specific factual

findings here tell a different story. Consolidated Citrus’s harvesting supervisors

checked on each crew of workers for a few ten-to-fifteen-minute increments

throughout each workday, during which they “confirmed that the crew was picking


                                          22
               Case: 17-12866        Date Filed: 08/02/2018        Page: 23 of 37


in the right place,” “tested the fruit,” “scanned the block to see if any fruit had been

mistakenly left on the trees,” “and checked for garbage, debris . . . , and obvious

safety hazards.” 7 Company officials did not interact with the workers directly;

rather, they notified Ruiz Harvesting supervisors when any issues required

attention. And Ruiz Harvesting then ascertained how best to fix the situation. In

contrast, Consolidated Citrus sometimes spoke personally with those workers it

had hired, directing their individual tasks.

       Here, Consolidated Citrus’s periodic field presence primarily affected the

ends—not the means—of Plaintiffs’ work. True, close monitoring may support a

finding of common-law control in some cases, especially where the evidence

shows that the monitoring translated into concrete changes to the workers’

behavior or to the direct expectations placed upon the workers. But again, our key

inquiry must focus on whether Consolidated Citrus exhibited control over “the

manner and means of the agent’s performance and the details of the work.” See




       7
           In its order post-remand, the district court stated that Consolidated Citrus supervisors
“check[ed] in on each of [Ruiz Harvesting’s] crews for ten to fifteen minutes each day.” But in
its initial findings of fact post-trial, the district court credited the testimony of one supervisor
who estimated he would observe each Ruiz Harvesting crew for a few ten-to-fifteen-minute
rotations throughout the day. The supervisor estimated that his time spent in the workers’
presence totaled about ninety minutes each day, though this included time overseeing them as
they clocked in and out. Since the district court’s post-remand order expressly incorporated all
of its original findings of fact, we take as correct its finding that Consolidated Citrus supervisors
observed the workers for multiple ten-to-fifteen-minute periods throughout each day.


                                                 23
              Case: 17-12866       Date Filed: 08/02/2018     Page: 24 of 37


Crew One, 811 F.3d at 1311. And the district court’s findings do not show a

connection of that kind here.

        For example, the district court found that whenever a Consolidated Citrus

supervisor noticed unpicked fruit or garbage left on the ground, the supervisor

“sp[oke] to [Basiliso] Ruiz and/or the crew leader and ask[ed] [Ruiz Harvesting] to

rectify the situation.” But the district court’s findings end there, never revealing

what results, if any, this brought about. So we do not know whether the Ruiz

Harvesting crew leaders (or Ruiz himself) instructed the workers to correct each

problem or whether instead, the crew leaders simply addressed the problem on

their own.8 And we are left with no basis to conclude Consolidated Citrus’s

supervision in fact translated into a right to control Plaintiffs’ performance of their

work.

        Plaintiffs bore the burden of proving that Consolidated Citrus was their

“employer” for purposes of establishing their breach-of-contract claims.                  See

Malvino v. Delluniversita, 840 F.3d 223, 231 (5th Cir. 2018) (“[W]hen a case does

go to trial, the burden is on the plaintiff to prove every element.”); Rivera-Flores v.

Puerto Rico Tel. Co., 64 F.3d 742, 747 (1st Cir. 1995) (observing the plaintiff

        8
          The trial evidence did show that when Consolidated Citrus brought up any concern to
Ruiz Harvesting, Ruiz Harvesting’s supervisors would usually “take care of it.” But the record
provides no insight into how exactly the problem was remedied—that is, whether the Ruiz
Harvesting supervisors completed the work themselves or required Plaintiffs to do it. The
difference matters, since the only issue before us is Consolidated Citrus’s right to control
Plaintiffs, not its right to control Ruiz Harvesting.


                                             24
               Case: 17-12866        Date Filed: 08/02/2018        Page: 25 of 37


possesses the “burden of introducing evidence at trial on every element essential to

her claim”).      So Plaintiffs’ failure to show that Consolidated Citrus’s in-grove

presence actually affected their moment-to-moment tasks prevents us from

upholding the district court’s conclusion that the company’s field supervision

demonstrated common-law control.

       Besides these circumstances, the district court also pointed to Consolidated

Citrus’s mandatory decontamination procedures, which the company implemented

in an effort to prevent the spread of citrus canker disease, as a basis for concluding

Consolidated Citrus had a right to control Plaintiffs. We again disagree that this

shows evidence of control.

       To explain why, we take a moment to describe what citrus canker is and how

it can affect a citrus grove. At trial, one of Consolidated Citrus’s owners testified

that citrus canker is an airborne bacterial disease causing citrus trees both to lose

their leaves and to drop their fruit prematurely. 9 Trial Tr. (Feb. 12, 2014) at 18-19.

Because the disease spreads so easily, government officials have periodically

inspected orange groves and ordered any infected trees—and all those nearby—to


       9
         Another witness testified that this would cause about ten percent of the fruit to drop
prematurely. Trial Tr. (Feb. 19, 2014) at 60. But canker itself does not negatively affect the
inside of citrus fruit, only creating blemishes on the outside. Trial Tr. (Feb. 12, 2014) at 21.
Because Consolidated Citrus sold most of its fruit to juice processors, the infected fruit itself did
not pose as much of a problem as it might have for a producer trying to distribute fresh fruit for
sale. See id. Significantly, however, to stop the spread of the infection, Consolidated Citrus had
to remove and destroy entire trees (and those nearby) found to have infected fruit.


                                                 25
              Case: 17-12866      Date Filed: 08/02/2018      Page: 26 of 37


be removed. Id. at 19; Trial Tr. (Feb. 19, 2014) at 49. At least one trial witness

said that for each infected tree, this could mean clearing between 250 and 300

surrounding acres of trees. Trial Tr. (Feb. 12) at 19-20. Consolidated Citrus lost a

significant number of trees as a result, possibly as much as 3,000 acres’ worth.

Trial Tr. (Feb. 12) at 20.

       Against this backdrop, Consolidated Citrus required Plaintiffs to walk

through an antibacterial mist and dip their picking sacks in decontaminant

solution.10 But under the circumstances, this process does not reflect the control

necessary to help evidence an employer-employee relationship under the common

law.

       Rather, anti-canker decontamination procedures are merely a species of what

we have labeled “agricultural decisions” in the FLSA context: necessary parts of

agricultural administration such as choosing which fields to pick on which days or

dictating what planting specifications should be used. See Aimable, 20 F.3d at

441; Martinez-Mendoza v. Champion Int’l Corp., 340 F.3d 1200, 1210-11 (11th

Cir. 2003). We have said such decisions do not show “control” under the FLSA

definition even though they might indirectly affect how many workers need to be

hired, a factor usually relevant to the inquiry under that statute. See id. Rather,
       10
         The district court acknowledged some evidence suggesting that these procedures may
have been designed and imposed by the state of Florida. But the court made no express finding
one way or the other, so we assume for the purpose of this opinion that Consolidated Citrus
designed and imposed the procedures itself.


                                             26
              Case: 17-12866   Date Filed: 08/02/2018   Page: 27 of 37


they simply reflect decisions that the science of successful agriculture mandates.

Requiring anti-canker decontamination procedures in Florida falls into this

category because without such procedures, the grower risks significant depletion of

its groves.

      Just as purely agricultural decisions do not demonstrate “control” under the

FLSA definition, they do not show “control” as defined under the common law,

either. Such decisions do not affect the manner and means of the work because

they involve no real intervention over how the workers go about the details of

performing their moment-to-moment labor—in this case, picking the fruit. See

Crew One, 811 F.3d at 1311. These types of decisions also effectively represent

necessary preconditions to the existence of agricultural businesses.      For these

reasons, we cannot conclude that the decontamination procedures show common-

law “control.” See also Restatement (Second) of Agency § 220 cmt. l (“If . . . rules

are made only for the general policing of the premises . . . , mere conformity to

such regulations does not indicate that the workmen are servants of the person

making the rules.”).

      We find Plaintiffs’ arguments that Consolidated Citrus had the right to

control their work similarly unavailing. Plaintiffs raise two such arguments on

appeal. They first note that under the common law, the proper inquiry is not

whether Consolidated Citrus in fact exercised control over them but whether it


                                        27
               Case: 17-12866       Date Filed: 08/02/2018      Page: 28 of 37


simply retained the right to do so. We agree that this correctly states the law. See

Associated Diamond Cabs, 702 F.2d at 920 (“[T]he courts have noted that it is the

right to control, not the actual exercise of control, that is significant.”) (emphasis in

the original). But the distinction Plaintiffs draw has no effect on our analysis for a

simple reason: they do not identify any such control rights Consolidated Citrus

purportedly had.

       And in fact, the record strongly indicates that Consolidated Citrus retained

no additional rights, at least on paper, beyond those it exercised. The company’s

written agreements with Ruiz Harvesting for each growing season specify that

Consolidated Citrus “will not direct employees of [Ruiz Harvesting] in any

fashion, but will communicate with [Ruiz Harvesting] regarding timing and quality

control of harvest operations on [Consolidated Citrus’s] groves.” 11 They say that

all workers Ruiz Harvesting hires “shall be subject to the exclusive control and

direction of [Ruiz Harvesting],” and Ruiz Harvesting will manage its workers

“without interference from [Consolidated Citrus].” And most significantly of all,

each agreement states that Consolidated Citrus “shall not exert actual control over,

nor possess the right to control, the actions of any employees of [Ruiz Harvesting]

in performing duties under this Agreement” (emphasis added). The most natural


       11
          The record contains separate written agreements for each growing year at issue, but the
relevant provisions are materially identical in each one.


                                               28
               Case: 17-12866       Date Filed: 08/02/2018       Page: 29 of 37


reading of these provisions indicates that the parties intended for the right of

control over the workers to belong solely to Ruiz Harvesting. And Plaintiffs do not

present evidence that this agreement was some type of sham. 12 So Plaintiffs’

emphasis on the right to control does not does not aid their cause.

       Plaintiffs next argue that control can be “entirely indirect” and “exercised

through a contractor as an intermediary.” They cite to Hodgson v. Griffin and

Brand of McAllen, Inc., 471 F.2d 235, 238 (5th Cir. 1973), in which the former

Fifth Circuit concluded that work instructions passed on through an intermediary

supervisor nonetheless evinced control over the workers. 13 See id. (“The fact that

appellant effected the supervision by speaking to the crew leaders, who in turn

spoke to the harvest workers, rather than speaking directly to the harvest workers

does not negate a degree of apparent on-the-job control over the harvest

workers.”).

       12
          We note that a particular work arrangement, as reflected either in written agreements or
in actual practice, need not be taken at face value where some evidence shows the putative
employer ceded paper authority precisely to dodge liability for violating the law in other ways.
That, however, is not the case here. The record before us provides no indication that
Consolidated Citrus and Ruiz Harvesting entered their arrangement for the purpose of insulating
one or the other entity from liability for wrongdoing. Consolidated Citrus does not appear to
have known of Ruiz Harvesting’s kickback scheme, likely in part because Ruiz Harvesting
designed the scheme to evade Consolidated Citrus’s numerous safeguards for protecting against
misconduct. Our analysis might have been affected if Consolidated Citrus knew of Ruiz
Harvesting’s scheme or was willfully blind to whether misconduct was occurring. Under those
circumstances, we would need to consider whether Consolidated Citrus’s lack of control on
paper appeared to be a deliberate machination designed to skirt liability for its involvement.
       13
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as precedent all decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.


                                               29
              Case: 17-12866    Date Filed: 08/02/2018   Page: 30 of 37


      Though Hodgson arose under the FLSA, its discussion of “on-the-job

control” indeed pertains equally to the common-law standard of control over the

“manner and means” or “physical conduct in the performance” of work. See Crew

One, 811 F.3d at 1311; Restatement (Second) of Agency § 220(1). But Plaintiffs

again fail to identify any actions Consolidated Citrus carried out indirectly that

would make this standard applicable here. As we have noted, the district court’s

factual findings do not show that even Consolidated Citrus’s onsite supervision and

direct interactions with Ruiz Harvesting crew leaders translated into control over

the workers. Nor does the record offer any indication of any other indirect actions

Consolidated Citrus might have taken to control Plaintiffs’ work through Ruiz

Harvesting.

      Overall, then, Consolidated Citrus exhibited little to no control over

Plaintiffs in ways relevant to the common-law “control” analysis. So this factor

strongly indicates that Consolidated Citrus was not a joint employer under the

common law.

              2.   Other Factors Indicate that Consolidated Citrus Was Not an
                   Employer Under the Common Law

      Other factors we have mentioned also support the conclusion that

Consolidated Citrus was not a joint employer under the common law. First, Ruiz

Harvesting was the sole source of the workers’ instrumentalities and tools. Though

we noted this fact in our discussion on control, the source of the tools represents an
                                         30
                Case: 17-12866    Date Filed: 08/02/2018   Page: 31 of 37


independent factor we separately consider under general common-law principles of

agency. See Garcia-Celestino I, 843 F.3d at 1293. And here, Consolidated Citrus

provided Plaintiffs with none of the materials used to perform their jobs. Nor,

based on its agreements with Ruiz Harvesting, would it have had the right to do so,

either.

          Second, as the district court pointed out, the provision of employee benefits

was solely the province Ruiz Harvesting. Plaintiffs’ only benefit noted by the

district court was workers’ compensation insurance, which Ruiz Harvesting

provided in full.       Though Consolidated Citrus required Ruiz Harvesting to

maintain coverage for its workers, Consolidated Citrus played no role in choosing

a provider or paying the insurance premiums, both of which were left solely to

Ruiz Harvesting.

          Third, Ruiz Harvesting retained the great bulk of the discretion over when

and how long Plaintiffs could work.          Consolidated Citrus generally expected

Plaintiffs to begin work “at some time in the morning,” but it was Ruiz Harvesting

that chose their precise start time. And while Consolidated Citrus designated how

much total fruit was to be picked every day, Plaintiffs’ end time was up to Ruiz

Harvesting. On some occasions, Plaintiffs would continue picking even after

meeting their required quotas. Likewise, during the workday, Ruiz Harvesting

determined when Plaintiffs could take breaks and for how long.


                                            31
             Case: 17-12866     Date Filed: 08/02/2018   Page: 32 of 37


      These factors, taken together with control, all weigh strongly in favor of

finding that Consolidated Citrus was not Plaintiffs’ joint employer.

C.    Factors Indicating that Consolidated Citrus Was Not a Joint Employer Under
      the Common Law

      The remaining relevant factors militate in the other direction, but they do not

outweigh the factors we have so far described. True, Plaintiffs performed their

work at Consolidated Citrus’s own groves, and picking citrus fruit is at the heart of

Consolidated Citrus’s business. It is also true that while Ruiz Harvesting directed

Plaintiffs’ work throughout each day, Consolidated Citrus could assign them

additional work in the future by increasing their daily production targets. These

three factors do provide some weight suggesting that Consolidated Citrus was a

joint employer under the common law.

      But on balance, they cannot outweigh control and the other factors favoring

a finding that Consolidated Citrus was not Plaintiffs’ joint employer under the

common-law standard. As we have explained, the company lacked the right to

control the manner and means of Plaintiffs’ work, the weightiest of all

considerations germane to our analysis. And Ruiz Harvesting was the sole source

of Plaintiffs’ tools, benefits, and work schedules.

D.    Factors Irrelevant to Determining Whether Consolidated Citrus Was a Joint
      Employer Under the Common Law




                                          32
               Case: 17-12866        Date Filed: 08/02/2018       Page: 33 of 37


       Finally, we think it worthwhile to explain why several other common-law

factors noted in Darden do not bear on our analysis.

       First, because some of the common-law factors were conceived for the

purpose of differentiating between an employee and an independent contractor—a

matter that is not at issue here—they cannot provide insight into this case, even if

modified.

       For instance, “the method of payment” inquiry focuses on whether the

workers were paid “by the time or by the job”; an hourly-pay arrangement usually

suggests workers are employees, while a by-the-job arrangement tends to indicate

they are independent contractors. See Crew One, 811 F.3d at 1311 (quoting

Restatement (Second) of Agency § 220(2)(g)). But Consolidated Citrus had no say

in which method Ruiz Harvesting used to pay Plaintiffs. 14 So regardless of which

payment method Ruiz Harvesting chose (by-the-job, as it happens), this factor

gives us no insight into whether Consolidated Citrus was Plaintiffs’ employer.

       The same is true for “[Plaintiffs’] role in hiring and paying assistants.” See

Garcia-Celestino I, 843 F.3d at 1293. Because we are not trying to discern




       14
           Plaintiffs argue on appeal that Consolidated Citrus did have at least some say by
requiring Ruiz Harvesting to hire them under the H-2A program, which forced Ruiz Harvesting
to comply with the federally mandated minimum pay requirements. But even constrained by
federal regulations, Ruiz Harvesting still had full discretion to choose between a piece-rate or an
hourly payment method without input from Consolidated Citrus.


                                                33
             Case: 17-12866    Date Filed: 08/02/2018   Page: 34 of 37


whether Plaintiffs were independent contractors, the presence or absence of hired

assistants cannot shed light on Consolidated Citrus’s “employer” status.

      “[T]he duration of the relationship between the parties” likewise is unhelpful

for our purposes. This consideration gives insight into whether the workers had an

ongoing relationship with the putative employer or were simply hired for a one-off

job—another concern relevant to determining whether a worker is an employee or

an independent contractor. See Marie v. Am. Red Cross, 771 F.3d 344, 358 (6th

Cir. 2014) (explaining that “in evaluating this factor, the court ‘is not concerned

with the length of the relationship, but rather, when hired, whether the relationship

was one of a long-term at-will employee or one to complete a particular task in a

specified time-frame’”). It sheds no light on whether one of multiple entities

counts as an “employer.”

      Second, some factors do not bear on our analysis here because the record

before us does not provide the necessary insight to tell which way they cut. For

instance, neither party identifies relevant evidence about Plaintiffs’ tax treatment.

Perhaps certain facts of this nature—such as whether Consolidated Citrus issued

Plaintiffs relevant tax forms, or how state and federal authorities regarded the

relationship between the company and Plaintiffs for tax purposes—may have borne

on our analysis. Cf. Rev. Rul. 87-41, 1987-1 C.B. 296 (setting forth Internal

Revenue Service guidance on who qualifies as an “employee” under federal


                                         34
               Case: 17-12866       Date Filed: 08/02/2018       Page: 35 of 37


taxation legal framework). But neither party has identified any record evidence to

this effect, and we have not found anything especially relevant in the record,

either.15

       The same is also true for the skill required. Even assuming picking fruit

constitutes unskilled labor, the Restatement gives conflicting advice on the

significance of that circumstance. On the one hand, it states that “[u]nskilled labor

is usually performed by those customarily regarded as servants.” But on the other,

where an entity “furnishes unskilled workmen to do work for another, it is not

abnormal to find that the workmen remain the servants of the one supplying them.”

Restatement (Second) of Agency § 220 cmt. i. So standing alone, the fact that

Plaintiffs engage in unskilled labor tells us little. Instead, the Restatement urges

that “[t]he custom of the community as to the control ordinarily exercised . . . ,

together with the skill which is required in the occupation, is often of almost

conclusive weight.” Id. cmt. l.

       But the parties have not identified anything in the record showing how much

control a grower customarily exercises over laborers picking its crops. The district


       15
         Consolidated Citrus does point to the district court’s finding on summary judgment that
Ruiz Harvesting “paid the applicable taxes” on Plaintiffs’ paychecks. See Dist. Ct. Summ. J. Op.
at 23; Appellant Br. at 31. Leaving aside whether we can consider that fact here, we do not see it
as relevant. We know that Ruiz Harvesting was Plaintiffs’ employer. The question here
concerns whether Consolidated Citrus was as well. So the fact that Ruiz Harvesting paid taxes
on Plaintiffs’ wages still leaves open the possibility (without affirmatively suggesting) that
Consolidated Citrus was also Plaintiffs’ employer under the common law.


                                               35
             Case: 17-12866      Date Filed: 08/02/2018   Page: 36 of 37


court below cited to precedent of ours noting that “the grower is not expected to

look over the shoulder of each farmworker every hour of every day,” and that a

grower’s supervision may render it an employer “whether orders are

communicated directly to the laborer or indirectly through the contractor.” Dist.

Ct. Slip Op. (May 11, 2017) at 8 (citing Antenor, 88 F.3d at 935). But we have

already explained why, on this record, those considerations do not assist us. The

record before us includes no evidence about the customary relationship between

growers and unskilled workers in Plaintiffs’ situation.

      So when we consider only those common-law considerations relevant here,

we are left with the conclusion that on balance, Consolidated Citrus was not

Plaintiffs’ joint employer.

       Nevertheless, we emphasize once more that the common-law determination

of who is an employer does not reduce to any “shorthand formula or magic

phrase.”   See Garcia-Celestino, 843 F.3d at 1293.           Under other facts, our

conclusion might be different.

                                 IV. CONCLUSION

      For the reasons we have explained above, we conclude Consolidated Citrus

was not Plaintiffs’ joint employer under the common law. The district court’s

judgment is vacated, and the case is remanded for entry of judgment for

Consolidated Citrus on the breach-of-contract claim.


                                          36
    Case: 17-12866   Date Filed: 08/02/2018   Page: 37 of 37


VACATED AND REMANDED.




                              37